Citation Nr: 0829175	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-10 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from January 1963 to December 
1966.  Thereafter he was a member of the U.S. Naval Reserves, 
during which he had periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA), until 
his retirement in July 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In September 2007, the appellant testified at a hearing 
before the undersigned.  A transcript of that hearing has 
been associated with the claims folder.

Also at the September 2007 hearing the veteran withdrew a 
previously perfected claim, concerning entitlement to an 
increased rating for bilateral hearing loss.  As such, the 
matter is no longer before the Board for appellate 
consideration.


FINDING OF FACT

Hypertension was not shown in service or for within one year 
after active service discharge, and there is no competent 
evidence or opinion of a nexus between the veteran's 
hypertension and either his active military service or any 
period of ACDUTRA during his Naval Reserve service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military 
service; it may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 101, 1110, 1112, 1113, 5103, 5103A, 5107(West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in August 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
Although the regulation previously required VA to request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, and while the veteran 
was so advised in August 2006, the regulation has been 
amended to eliminate that requirement for claims pending 
before VA on or after May 30, 2008.  The August 2006 
correspondence also provided notice of the type of evidence 
necessary to establish disability ratings and effective 
dates.  The claim was readjudicated in a June 2007 
supplemental statement of the case.  There is not a scintilla 
of evidence of any VA error in notifying or assisting 
prejudices the appellant or reasonably affects the fairness 
of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Factual Background

Service medical records, including the reports of 
examinations conducted in January 1963 (enlistment) and 
December 1966 (separation), fail to include a diagnosis of 
hypertension.  A blood pressure reading of 138/90 was 
reported in the course of the enlistment examination.  At his 
separation examination a blood pressure reading of 108/78 was 
documented.  Medical records associated with the veteran's 
reserve duty, pertinent to this claim, include a June 1991 
health record showing a provisional diagnosis of alcohol 
induced hypertension and alcohol dependency.  The veteran was 
also, in June 1991, referred for civilian medical care for 
hypertension evaluation.  What appears to be a private 
medical record dated in October 1991 includes a diagnosis of 
borderline hypertension.  An April 1993 Quadrennial physical 
examination report includes a diagnosis of increased blood 
pressure; a blood pressure reading of 140/104 was supplied.  
A May 1993 consultation sheet shows a diagnosis of 
hypertension secondary to obesity/ETOH (alcohol) [abuse].  
The Board observes that during these three periods (June and 
October 1991, and April and May 1993) the veteran was on 
"drill pay status."  These notations of "drill pay 
status," or "DPS," are shown as part of an Abstract of 
Service and Medical History included among the veteran's 
personnel records.  This Abstract of Service and Medical 
History clearly sets out periods of ACDUTRA, and the periods 
of "drill pay status," are not included among these 
periods.  Thus, "drill pay status," or "DPS," constitutes 
periods of INACDUTA service.

Various post-service VA outpatient treatment records include 
diagnoses of hypertension.  These include those dated in 
October 2002, March 2003 [the record included a history of 
hypertension for about 10 years], June 2005, January 2006, 
and January 2007.  

At his September 2007 hearing conducted by the undersigned at 
the RO the veteran's representative stated that the veteran 
did not recall having a diagnosis of hypertension until June 
1991, when he was provided a provisional diagnosis of alcohol 
induced hypertension.  See page three of hearing transcript 
(transcript).  The veteran later confirmed that was the first 
time he was diagnosed with hypertension.  See page eight of 
transcript.  He did mentioned that he did have a diagnosis 
while working for Lewis Bolt and Nut Company [following his 
active duty separation] and was prescribed medications at 
that time, but that medical records from there were not 
obtainable.  Id.  The veteran also testified that he was 
treated at the VA medical facility in Minneapolis, Minnesota 
beginning in 1967.  See page 11 of transcript.  The RO sought 
to obtain records from this facility, dating back to that 
time.  See VA Form 10-7131, dated in October 2007.  
Unfortunately, the available records from this facility date 
back to only 1999.  


Laws and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of a continuity of symptomatology 
after service is required to support a finding of chronicity. 
 38 C.F.R. § 3.303(b).

Certain chronic disabilities, including hypertension, may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service. 
 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).


The Board observes that, with respect to the veteran's Naval 
Reserve service, the applicable laws and regulations permit 
service connection only for disability resulting from disease 
or injury incurred or aggravated while performing ACDUTRA or 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6 
(2007).  Hypertension is a disease, not an injury.  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence.


Analysis

There is no competent evidence linking hypertension to active 
service.  Moreover, presumptive service connection is not 
warranted because there is no competent evidence of 
compensably disabling hypertension within the veteran's first 
year following separation from active duty.  Indeed, 
hypertension, was not clinically demonstrated prior to 1991.  
At best, the evidence shows a considerable length of time 
between the veteran's separation from active service and his 
initial diagnosis of hypertension.  Given the length of time 
between the veteran's separation from active duty and the 
pertinent diagnosis the preponderance of the competent 
evidence of record is against finding a continuity of 
objectively verifiable symptomatology.  38 C.F.R. § 3.303(d); 
Mason v. Goober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, 
there is also no competent evidence that hypertension present 
in-service, or that it was compensably disabling within a 
year of separation from active duty.  Thus, service 
connection cannot be awarded.  

Further, since hypertension is considered a "disease" and 
not an "injury," the veteran can only be awarded service 
connection by establishing that his hypertension had its 
onset during a period of active duty or ACDUTRA.  
Unfortunately, the record shows that his hypertension was 
first diagnosed in 1991, during which time the appellant was 
not on active duty service or ACDUTRA.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, since the preponderance of the evidence is against 
the claim, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for hypertension is denied.  



____________________________________________
NANCY R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


